Case 6:20-cv-00648-CEM-GJK Document 31 Filed 05/14/20 Page 1 of 1 PageID 533



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION
3M COMPANY,
         Plaintiff,                                   Case No.:      6:20-cv-00648-CEM-GJK
v.
GEFTICO, LLC,
      Defendant.
_____________________/
                                     JOINT NOTICE OF SETTLEMENT

         Pursuant to Middle District of Florida Local Rule 3.08(a), Plaintiff 3M Company and

Defendant Geftico, LLC (collectively, the “Parties”), hereby notify this Court that the Parties have

reached a settlement to resolve the above-captioned litigation.

         The Parties respectfully request that the case be closed administratively subject to the

Parties’ rights under Middle District of Florida Local Rule 3.08(b) to file a motion within sixty

(60) days for the purpose of entering a stipulated form of final or judgment; or on good cause

shown, to reopen the case for further proceedings.

         Dated: May 14, 2020
 MCDERMOTT WILL & EMERY LLP                          WALSH BANKS, PLLC
 /s/ Joseph M. Wasserkrug                            /S/Brandon W. Banks
 Joseph M. Wasserkrug (FBN 112274)                   Brandon W. Banks (FBN 587461)
 jwasserkrug@mwe.com                                 Brian M. Walsh (FBN 10968)
 333 SE 2nd Avenue, Suite 4500                       P.O. Box 2271
 Miami, FL 33131-4336                                Orlando, FL 32802
 T: 305.347.6501 | F: 305.675.8403                   Phone (407) 259-2426
                                                     Fax (407) 391-3626
 Michael W. Weaver (IBN 6291021)                     brian.walsh@walshbanks.com
 (admitted pro hac vice)                             brandon.banks@walshbanks.com
 mweaver@mwe.com                                     service@walshbanks.com
 444 W. Lake Street, Suite 4000
 Chicago, IL 60606-0029                              Counsel for Defendant Geftico, LLC
 T: 312.984.5820 | F: 312.277.2972

 Counsel for Plaintiff 3M Company

DM_US 168615398-2.099922.0013
